Carla Campbell appeals a district court grant of summary judgment for defendants in this employment discrimination action filed, inter aha, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. On appeal, the parties have not responded in opposition to this court’s request that the case be submitted without oral argument. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Plaintiff filed her complaint by counsel in the district court alleging that she was fired from her job as a corrections officer *594because of her race (African-American) and gender. Plaintiff sought $2,000,000 compensatory and punitive damages and injunctive relief. Defendant moved for summary judgment, and plaintiff responded in opposition. The district court granted defendant’s motion and entered judgment accordingly. Plaintiff filed a timely notice of appeal.
In her brief on appeal, plaintiff asserts that summary judgment was improper with respect to her Title VII claim because she submitted evidence that she was treated more harshly than similarly situated non-protected employees. Defendants essentially respond that plaintiff did not show that she was treated more harshly than a similarly situated non-protected employee.
Upon de novo review, see Brooks v. American Broad. Cos., 932 F.2d 495, 500 (6th Cir.1991), we affirm the judgment for the reasons stated by the district court in its order filed August 31, 2000. Essentially, plaintiff did not bear her burden of establishing that a similarly situated non-protected employee received better treatment for the same or similar conduct. See Mitchell v. Toledo Hosp., 964 F.2d 577, 582-83 (6th Cir.1992).
Accordingly, the district court’s judgment is affirmed.